 Case: 5:21-cv-00006-JMH Doc #: 9 Filed: 03/31/21 Page: 1 of 8 - Page ID#: 112



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

                                )
In re OGGUSA, INC.,             )
                                )
     Debtor                     )
                                )
_______________________________ )                        Case No.
                                )                      5:21-cv-6-JMH
                                )
OGGUSA, INC. f/k/a GENCANNA     )
GLOBAL USA,INC.,                )                     Adv. Proc. No.
                                )                      20-05031-grs
     Plaintiff,                 )
                                )
v.                              )                   MEMORANDUM OPINION
                                )                       AND ORDER
W.I.S.E. UNDERWRITING AGENCY    )
LIMITED, et al.,                )
                                )
     Defendants.                )

                                      ***

     This matter is before the Court on a motion by Defendants

W.I.S.E.   Underwriting      Agency    Limited    (“WISE”)     and   Talisman

Casualty    Insurance     Company     LLC    (“Talisman”)      (collectively

“Defendants”), to withdraw reference of this adversary proceeding

from the bankruptcy court pursuant to 11 U.S.C. § 157(d) [DE 1].

Having been fully briefed, this matter is ripe for decision. For

the following reasons, the Motion to Withdraw Reference and request

for a hearing are DENIED.

                 I. FACTUAL AND PROCEDURAL BACKGROUND




                                      1
    Case: 5:21-cv-00006-JMH Doc #: 9 Filed: 03/31/21 Page: 2 of 8 - Page ID#: 113



        On August 28, 2020, OGGUSA, Inc.1 (hereafter “GenCanna”), a

Chapter 11 bankruptcy debtor, commenced the adversary proceeding

against Defendants seeking to recover insurance proceeds and other

damages. [DE 1 at 3; DE 2 at 4]. GenCanna then filed an Amended

Complaint on August 31, 2020. [DE 1 at 3]. Following a motion by

Defendants to dismiss the amended complaint, GenCanna subsequently

filed a Second Amended Complaint on October 26, 2020. [Id.].

Specifically, GenCanna alleges: (Count I) breach of contract,

(Count II) violation of the Kentucky Unfair Claims Settlement

Practices Act, (Count III) bad faith, (Count IV) negligence, (Count

V) third party beneficiary, (Count VI) quantum meruit and unjust

enrichment, (Count VII) tortious interference with contractual

relations, (Count VIII) implied covenant of good faith and fair

dealing, (Count IX) violation of KRS 304.12-010, (Count X) breach

of fiduciary duty, and (Count XI) civil conspiracy. [DE 1-1].

        On December 1, 2020, the Bankruptcy Court issued an order

determining that the adversary proceeding was a non-core matter.

[DE 2 at 8]. The Bankruptcy Court has since entered scheduling

orders to govern the pretrial discovery process in the proceedings

before     it.   [Id.].    Moreover,     throughout    the   proceedings,      the

Bankruptcy Court has also reviewed a variety of motions, including




1  In July 2020, GenCanna Global USA, Inc. changed its name to
OGGUSA, Inc. [See DE 2 at 2].
                                         2
 Case: 5:21-cv-00006-JMH Doc #: 9 Filed: 03/31/21 Page: 3 of 8 - Page ID#: 114



those related to discovery, dismissal, the filing of amended

complaints, and interventions. [DE 1 at 4; DE 2 at 4-8].

     On January 6, 2021, Defendants moved to withdraw this Court’s

reference to the Bankruptcy Court pursuant to 28 U.S.C. § 157(d).

In support, Defendants argue that they have a right to a jury trial

over the underlying claims involved in this action and they have

not consented to a trial over such non-core issues within before

the Bankruptcy Court. [DE 1 at 5-13]. GenCanna, on the other hand,

contends that despite the right to a jury trial, several factors

and similar cases within this district support a “wait-and-see”

approach. [DE 2 at 9]. Each of the parties’ arguments and factors

will be considered below.

                              II. DISCUSSION

     District courts have original and exclusive jurisdiction over

“all cases under title 11.” 28 U.S.C. § 1334(a). In addition,

district     courts   also     have    original,        but   not   exclusive,

jurisdiction over all civil proceedings “arising under title 11”

or “arising in or related to cases under title 11.” 28 U.S.C. §

1334(b). Given the specialized nature of bankruptcy proceedings,

however, this Court automatically refers bankruptcy matters to the

Bankruptcy Court. See 28 U.S.C. § 157(a); LR 83.12(a). Pursuant to

§ 157(d), which provides a referral process, district courts have

discretion    to   withdraw    “in    whole   or   in    part,   any   case   or

proceeding” referred to the bankruptcy court “for cause shown.”

                                       3
 Case: 5:21-cv-00006-JMH Doc #: 9 Filed: 03/31/21 Page: 4 of 8 - Page ID#: 115



Sergent v. McKinstry, 472 B.R. 387, 404-405 (E.D. Ky. 2012). Thus,

a court may grant a party’s motion for discretionary withdrawal of

reference if (1) the motion was timely, and (2) the movant has

shown cause. Irvin v. Faller, 531 B.R. 704, 706 (W.D. Ky. 2015).

Withdrawal of the reference is the exception to the general rule

that bankruptcy matters should be adjudicated in bankruptcy court.

Id.; See Official Comm. Of Unsecured Creditors of Appalachian

Fuels, LLC v. Energy Coal Res., Inc. (In re Appalachian Fuels,

LLC), 472 B.R. 731, 748 (E.D. Ky. 2012).

      Although “cause” to withdraw claims from bankruptcy court is

not defined by the statute, courts consider several factors to

determine    whether     withdrawal       is     appropriate.    In   re    MERV

Properties, LLC, No. 5:14-007-DCR, 2014 WL 201614, at *3 (E.D. Ky.

Jan. 17, 2014). These factors include: (1) whether the matter is

core or non-core; (2) whether the right to a jury trial exists;

(3)   promoting   judicial    economy;         (4)   promoting   uniformity    in

bankruptcy    administration;      (5)     reducing      forum   shopping     and

confusion; (6) conserving the creditor’s and debtor’s resources;

and (7) expediting the bankruptcy process. See In re Black Diamond

Min. Co., LLC, No. 13-145-ART, 2014 WL 549202, at *1 (E.D. Ky.

Feb. 11, 2014); see also Sergent, 472 B.R. at 404-405; Big Rivers

Elec. Corp. v. Green River Coal Co., Inc., 182 B.R. 751, 754-755

(W.D. Ky. 1995). As the parties seeking withdrawal, Defendants

have the burden of proving that the Court should withdraw the

                                      4
 Case: 5:21-cv-00006-JMH Doc #: 9 Filed: 03/31/21 Page: 5 of 8 - Page ID#: 116



reference.    CIT   Grp./Commercial       Servs.,   Inc.   v.    Constellation

Energy Commodities Grp., Inc. (In re Black Diamond Mining Co.),

2010 WL 5173271, at *1 (E.D. Ky. Dec. 14, 2010).

     Here, Defendants seek to withdraw the reference of this matter

from the Bankruptcy Court, arguing that the factors relevant to

this Court’s decision all weigh in favor of withdrawal. [DE 1].

GenCanna concedes that some of the factors weigh in favor of

withdrawal,    should    trial   become     necessary,     but   argues   that

withdrawal is premature at this stage in the proceedings. [DE 2 at

9]. Defendants push back, contending that withdrawal should be

immediate so as to avoid issues concerning judicial economy. [DE

7 at 3-5; DE 8 at 2-3]. The Court will consider the arguments in

turn.

     The parties both agree that the issue of whether these claims

are core or non-core has been resolved by the Bankruptcy Court

already, which ultimately determined that the Adversary Proceeding

involves non-core issues. [DE 1 at 7; DE 2 at 9]. Additionally,

the parties agree that the claims involved here include the right

to a jury trial. Defendants argue that these being the most

important factors, the Court should withdraw its reference to the

Bankruptcy Court. [DE 1 at 7]. Standing alone, these factors weigh

in favor of withdrawal. However, GenCanna argues that the mere

existence of a jury demand and involvement of non-core issues is



                                      5
 Case: 5:21-cv-00006-JMH Doc #: 9 Filed: 03/31/21 Page: 6 of 8 - Page ID#: 117



not a basis to immediately withdraw the reference. [DE 2 at 11].

The Court agrees.

     While it is true that the Bankruptcy Court may not enter a

final judgment in non-core proceedings, it does have authority to

issue proposed findings of fact and conclusions of law that the

district court reviews de novo. Courts within the Sixth Circuit

have treated the issue of withdrawal based on the presence of non-

core claims to be tried by a jury as a timing issue, affecting

when the District Court becomes involved in the action. See In re

The Antioch Co., 435 B.R. 493, 500-502 (S.D. Ohio 2010).

     Although the Bankruptcy Court has determined that the claims

asserted here are non-core and Defendant has the right to a jury

trial, withdrawal is not appropriate at this time. The litigation

of this adversary proceeding is still in its early stages and

discovery is ongoing. Because of this, the Bankruptcy Court is in

a better position to manage and handle the complex pre-trial issues

and determine the contract claim to the ongoing bankruptcy matters.

See First Energy Solutions Corp. v. Bluestone Energy Sales Corp.,

No. 5:19MC95, 2019 WL 3423157, at *2 (N.D. Ohio July 30, 2019). In

fact, the Bankruptcy Court has done just that in resolving the

numerous   motions    filed   since   this   Adversary     Proceeding    first

began, including issues related to discovery, the parties, and in

narrowing the claims filed by GenCanna. [DE 1 at 4; DE 2 at 4-8].

Thus, while the claims may be non-core, the proceedings at this

                                      6
 Case: 5:21-cv-00006-JMH Doc #: 9 Filed: 03/31/21 Page: 7 of 8 - Page ID#: 118



stage are best reviewed using the Bankruptcy Court’s expertise,

since issues involving bankruptcy provide context to the claims

between the parties. See In re Appalachian Fuels, LLC, 472 B.R.

731, 745-746 (E.D. Ky. 2012); see also First Energy Solutions

Corp., 2019 WL 3423157, at *2.

      Defendants argue that waiting to withdraw the reference would

result in increased costs and the relitigating of various issues,

and that because it is in the early stages of litigation, now is

the time to withdraw. [DE 7 at 4, 9]. On the contrary, withdrawal

of the reference at this time would likely delay, rather than

expedite,         the   bankruptcy   process.    As    explained   above,   the

Bankruptcy Court has already made several determinations relevant

to the early stages of litigation, including whether certain

parties ought to be joined, the narrowing of issues in GenCanna’s

complaint, and other discovery. Nevertheless, this matter remains

in the early stages of the pretrial process.

      Given the proceedings thus far, and the bankruptcy issues

involved in the background, the Bankruptcy Court has a particular

expertise that is relevant to the claims here. The Bankruptcy Court

has   full    knowledge     of   GenCanna’s     bankruptcy   proceedings,   the

parties involved, and the relevant claims. See In re Appalachian

Fuels, LLC, 472 B.R. at 745-746; First Energy Solutions Corp.,

2019 WL 3423157, at *2.          However, that this matter is in the early

stages       of     pretrial     litigation      and    includes    bankruptcy

                                        7
 Case: 5:21-cv-00006-JMH Doc #: 9 Filed: 03/31/21 Page: 8 of 8 - Page ID#: 119



considerations        as   a    backdrop     supports    keeping    in    before     the

Bankruptcy Court. See In re: Lifestyle Lift Holding, Inc., No. 16-

13049,    2016   WL    6083754,        at   *3   (E.D.   Mich.    Oct.    18,   2016).

Ultimately,      allowing        the   Adversary     Proceeding      to     remain   in

Bankruptcy Court at this time, as other courts in the Sixth Circuit

have    done,    serves        the   best    interests      of   judicial    economy,

resources, and uniformity.

                                     IV. CONCLUSION

       Accordingly, for the reasons stated herein and the Court being

sufficiently advised, IT IS ORDERED as follows:

       (1)   Defendants’        Motion      to   Withdraw   Reference     [DE   1]    is

DENIED;

       (2)   Defendants’ Motion to Set Hearing [DE 8] is DENIED;

       (3)   The Clerk SHALL FILE this Memorandum Opinion and Order

in this action and send a certified copy to the Clerk of the United

States Bankruptcy Court for the Eastern District of Kentucky; and

       (4)   This matter is STRICKEN FROM THE COURT’S ACTIVE DOCKET

and REMANDED to the U.S. Bankruptcy Court for the Eastern District

of Kentucky.

       This the 31st day of March, 2021.




                                             8
